The cause is dismissed, sua sponte, as having been improvidently allowed.
Moyer, C.J., F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., dissents.
Resnick and Pfeifer, JJ., dissent.
Stewart Jaffy & Associates Co., L.P.A., Stewart R. Jaffy, Marc J. Jajfy and Alan D. Eakins, for appellant.
Robin B. DeBell, Law Director, for appellee city of Springfield.
Betty D. Montgomery, Attorney General, and Dennis H. Behm, Assistant Attorney General, for appellee Bureau of Workers’ Compensation.
Barry M. Byron and Stephen L. Byron, urging affirmance for amicus curiae Ohio Municipal League.